The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 26, 2021


                               2021COA116

No. 20CA0816, In re Marriage of Cerrone — Family Law —
Modification and Termination of Provisions for Maintenance,
Support, and Property Disposition — Remarriage

     A division of the court of appeals holds that, under

section 14-10-122(2)(a)(III), the inclusion of a nonmodification

clause in a separation agreement, on its own, is insufficient to

continue a maintenance obligation after a recipient spouse’s

remarriage. In reaching this conclusion, the division declines to

follow In re Marriage of Parsons, 30 P.3d 868, 869 (Colo. App. 2001).
COLORADO COURT OF APPEALS                                      2021COA116


Court of Appeals No. 20CA0816
Jefferson County District Court No. 16DR30029
Honorable Robert Lochary, Judge


In re the Marriage of

Jill Louise Cerrone,

Appellee,

and

Dennis John Cerrone,

Appellant.


                         ORDER REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                    Division V
                            Opinion by JUDGE GROVE
                        J. Jones and Johnson, JJ., concur

                          Announced August 26, 2021


Ammarell Deasy, LLP, Daniel N. Deasy, Patrick N. Hoover, Greenwood Village,
Colorado, for Appellee

The Burnham Law Firm, P.C., Aaron Belzer, J.P. Prentiss, Boulder, Colorado,
for Appellant
¶1    Dennis John Cerrone (husband) appeals the district court’s

 order adopting a magistrate’s ruling denying his motion for a

 declaratory judgment that his maintenance obligation to Jill Louise

 Cerrone (wife) under the parties’ separation agreement ended

 automatically on wife’s remarriage. Because the separation

 agreement did not expressly provide that maintenance would

 continue after wife remarried, we conclude that husband’s

 maintenance obligation terminated by operation of law once she did

 so. We therefore reverse the order and remand the case to the

 district court with directions to grant husband’s motion and

 determine the amount wife must reimburse him for maintenance he

 paid after the date of her remarriage.

                           I.   Background

¶2    The parties’ twenty-four-year marriage ended in 2016. The

 district court approved their separation agreement and incorporated

 it into the decree.

¶3    As relevant here, under a subheading titled “Modification,” the

 agreement states,

            This Plan shall not be modified except by its
            own terms or by operation of law or by written



                                   1
           agreement of the Parties with approval by the
           Court.

 Under “Maintenance,” the agreement provides that

           [c]ommencing July 1, 2016, Husband shall pay
           the Wife maintenance in the amount of
           $2,489.00 per month for a period of 138
           months (totaling 11 ½ years). Payments shall
           be made directly by Husband to Wife.
           Maintenance shall terminate at the end of the
           contractual period of 11 ½ years, December
           31, 2027.

           All maintenance outlined herein is contractual
           in nature and shall be non-modifiable for any
           reason whatsoever by the Court. The Court
           shall not retain jurisdiction to modify the
           maintenance either in amount or duration.

¶4    Three years after the court entered the decree, husband moved

 for a declaratory judgment that his maintenance obligation had

 automatically terminated by operation of law as of wife’s May 25,

 2018, remarriage. See § 14-10-122(2)(a)(III), C.R.S. 2020 (“Unless

 otherwise agreed in writing or expressly provided in the decree, the

 obligation to pay future maintenance is terminated upon . . . [t]he

 remarriage of or the establishment of a civil union by the party

 receiving maintenance.”).

¶5    A district court magistrate denied husband’s motion,

 concluding that, by stating in their separation agreement that


                                   2
 maintenance was contractual and nonmodifiable, the parties had

 “agreed in writing” that husband’s maintenance obligation would

 survive wife’s remarriage.

¶6    Husband petitioned for district court review of the magistrate’s

 order. The district court affirmed and adopted the magistrate’s

 order.

          II.   Maintenance After the Recipient Spouse Remarries

¶7    Husband contends that the magistrate and district court erred

 by ruling that his obligation to pay wife maintenance continued

 after her remarriage rather than automatically terminating under

 section 14-10-122(2)(a)(III). He asserts that In re Marriage of

 Parsons, 30 P.3d 868, 869 (Colo. App. 2001), which the magistrate

 found controlling, was wrongly decided. In the alternative, he

 argues that Parsons is distinguishable from the present case based

 on the specific language of the parties’ separation agreement.

¶8    We agree that the magistrate and district court erroneously

 concluded that husband’s maintenance obligation continued after

 wife’s remarriage. In reaching this conclusion, we decline to follow

 Parsons to the extent it holds that the mere presence of a

 nonmodification clause is, on its own, sufficient under section


                                     3
  14-10-122(2)(a)(III) to continue a maintenance obligation after a

  recipient spouse’s remarriage. See Chavez v. Chavez, 2020 COA

  70, ¶ 13 (noting that divisions of the court of appeals function

  independently and thus “divisions are not bound by the decisions of

  other divisions”). We further conclude that the particular

  separation agreement language at issue is materially

  distinguishable from that in Parsons and is not sufficient to

  continue husband’s maintenance obligation after wife’s remarriage.

  Therefore, we reverse the district court’s order.

                          A.   Standard of Review

¶9     We review de novo the language of the governing statute and

  the parties’ separation agreement. See In re Marriage of Williams,

  2017 COA 120M, ¶ 11.

                     B.    Section 14-10-122(2)(a)(III)

¶ 10   Section 14-10-122(2)(a)(III) states, in relevant part, that

  “[u]nless otherwise agreed in writing or expressly provided in the

  decree, the obligation to pay future maintenance is terminated upon

  . . . [t]he remarriage of . . . the party receiving maintenance.”

  Accordingly, the issue, as it was in the district court, is whether the

  parties “agreed in writing” in their separation agreement that


                                      4
  maintenance would continue for the full 138-month term even if

  wife remarried. See id.; cf. Williams, ¶ 10 (determining de novo,

  based on the separation agreement, whether maintenance survived

  the obligor spouse’s death as a continuing obligation of his estate or

  was terminated under section 14-10-122(2)(a)(I)).

              C.    Early Case Law Interpreting the Statute

¶ 11   A division of this court addressed a predecessor version of

  section 14-10-122(2)(a)(III) in Spratlen v. Spratlen, 30 Colo. App. 91,

  93-94, 491 P.2d 608, 609-10 (1971). That statute provided that

  “[t]he remarriage of a party entitled to [maintenance] . . . shall

  relieve the other party from further payments of said [maintenance];

  but nothing in this section shall preclude the parties from providing

  otherwise by written agreement or stipulation.” Id. at 93, 491 P.2d

  at 609 (quoting § 46-1-5(5), C.R.S. 1963). The separation

  agreement at issue in Spratlen provided that the husband would

  pay maintenance to the wife “until the death of his father.” Id. at

  92, 491 P.2d at 609. The division held that the statute “require[d]

  an express statement that [maintenance] continue after remarriage,

  and the failure of the agreement in question to specify this point”

  was fatal to the wife’s argument that her maintenance continued


                                     5
  until the death of the husband’s father regardless of her remarriage.

  Id. at 94, 491 P.2d at 610.

¶ 12   Spratlen relied on In re Estate of Kettering, 151 Colo. 202,

  206-07, 376 P.2d 983, 986 (1943), in which the supreme court,

  applying common law principles, held that maintenance ends with

  an obligor spouse’s death unless the agreement otherwise

  “expressly or by clear implication” provides that maintenance

  payments continue. Thus, in Kettering, the agreement’s language

  — which specified only that maintenance would continue “so long

  as the wife may live and remain unmarried” — did not require the

  husband’s estate to continue paying the wife maintenance after his

  death. Id. at 207, 376 P.2d at 986; see also Williams, ¶¶ 9 n.1,

  12-21 (relying in part on Kettering and concluding that similar

  language was insufficient under the provision of section 14-10-

  122(2)(a) stating that, “[u]nless otherwise agreed in writing or

  expressly provided in the decree,” the obligation to pay maintenance

  ends on the obligor spouse’s death); cf. Int’l Tr. Co. v. Liebhardt, 111

  Colo. 208, 218, 139 P.2d 264, 267 (1943) (An agreement providing

  that maintenance would continue “after the death of the husband”




                                     6
  was explicit enough to require his estate to continue paying the wife

  maintenance.).

¶ 13   Ten years after Spratlen, a division of this court decided In re

  Marriage of Hahn, 628 P.2d 175 (Colo. App. 1981), again addressing

  whether particular separation language was explicit enough to

  continue maintenance payments after the recipient spouse’s

  remarriage. The Hahn division interpreted a previous but

  materially similar version of section 14-10-122(2)(a)(III), which

  provided, “[u]nless otherwise agreed in writing or expressly provided

  in the decree, the obligation to pay future maintenance is

  terminated upon the death of either party or the remarriage of the

  party receiving maintenance.” Id. at 176 (quoting § 14-10-122(2),

  C.R.S. 1973).

¶ 14   The separation agreement in Hahn provided that maintenance

  payments “will not be subject to modification for any reason except

  the death of the wife.” Id. Citing Spratlen, the division noted that

  section 14-10-122(2) had been “construed to require an express

  provision that alimony continue after marriage.” Id. However, the

  division then concluded that




                                     7
             the quoted language of the separation
             agreement is such an express provision.
             Although it does not explicitly provide for
             continuation or termination of maintenance in
             the event of remarriage, nevertheless, it
             indicates that it was the contemplation of the
             parties that only the wife’s death would
             absolve the husband of liability for payment of
             maintenance.

  Id.

                              D.    Parsons

¶ 15    This brings us to Parsons, which was decided twenty years

  after Hahn. There, a division of this court also cited Spratlen with

  approval for the proposition that “[g]enerally, to overcome th[e]

  statutory termination upon remarriage, an explicit reference to the

  continuation of maintenance after the recipient’s remarriage is

  necessary.” Parsons, 30 P.3d at 869. Regarding the agreed

  ninety-six months of maintenance, the Parsons separation

  agreement stated that

             [i]t is expressly understood and agreed that
             the maintenance . . . is contractual in nature
             and non-modifiable by any court. The
             payment of maintenance to [wife] shall not be
             subject to increase, or decrease, or
             extension due to change of economic
             circumstances of either party or for any other
             reason.



                                    8
  Id. at 868.

¶ 16   The obligor spouse argued that this language was materially

  distinguishable from that at issue in Hahn because it did not

  reference a specific event, i.e., the wife’s death, as the only ground

  on which maintenance could be modified. Id. at 869. The division

  rejected this argument and, in doing so, both extended Hahn and

  departed from its own description of Spratlen as requiring “an

  explicit reference to the continuation of maintenance after the

  recipient’s remarriage.” Id. The division held that “express

  language concerning termination is preferable,” but even in the

  absence of express language, “the presence of a nonmodification

  clause is sufficient to overcome the statutory presumption that

  maintenance terminates upon the recipient’s remarriage.” Id.

¶ 17   As support for its holding, Parsons relied on Hahn and on

  Telma v. Telma, 474 N.W.2d 322, 323 (Minn. 1991). Parsons, 30

  P.3d at 869-70. In Telma, however, the separation agreement at

  issue provided that the obligor spouse waived “any right” to petition

  the court for modification under Minnesota’s maintenance

  termination statute and “applicable case law.” 474 N.W.2d at 323.

  Therefore, the Minnesota court found that maintenance did not


                                     9
  terminate under that state’s statute on the wife’s remarriage,

  describing the husband’s waiver of the termination on remarriage

  provision of the statute as “unequivocal.” Id.

                              E.   Analysis

¶ 18   In our view, the Parsons division diverged from the plain

  language of section 14-10-122(2)(a)(III) when it concluded that “the

  presence of a nonmodification clause” — standing alone — is

  sufficient to overcome the statutory presumption that the obligation

  to pay maintenance ends on the recipient spouse’s remarriage. See

  Parsons, 30 P.3d at 869. Specifically, the Parsons division’s

  statement that a nonmodification clause will overcome the

  automatic termination on remarriage provision of the statute went

  far beyond both Spratlen and Hahn, where the agreements provided

  that only one identified event would serve as a basis for modifying

  maintenance. And Parsons’ statement is also inconsistent with that

  division’s description of the requirement from Spratlen that “an

  explicit reference to the continuation of maintenance after the

  recipient’s remarriage is necessary” to overcome the automatic

  termination on remarriage provision. Id. (emphasis added).




                                   10
¶ 19   Further, we do not view as talismanic the terms “contractual”

  and “nonmodifiable.” To the contrary, the language of the

  separation agreement must be read as a whole, and in context, to

  determine the meaning of those terms or any others. See In re

  Marriage of Rother, 651 P.2d 457, 459 (Colo. App. 1982).

¶ 20   Accordingly, we decline to follow Parsons to the extent it holds

  that a nonmodification clause in a separation agreement is alone

  sufficient to evince the parties’ agreement that the maintenance

  obligation will survive the recipient spouse’s remarriage. Instead, to

  avoid termination of maintenance by operation of law under section

  14-10-122(2)(a)(III), a separation agreement or decree must include

  an “express provision” that maintenance will continue even if the

  recipient spouse remarries. See Hahn, 628 P.2d at 176. And the

  parties must make it unmistakably clear in such a provision that

  they have “otherwise agreed” under the statute, meaning that they

  agree the automatic termination on remarriage provision will not

  apply to their maintenance award. See § 14-10-122(2)(a)(III); see

  also Palmer v. Palmer, 170 P.3d 676, 680 (Ariz. Ct. App. 2007)

  (holding that parties seeking to avoid a similar Arizona statute

  “must make their intention unmistakably clear”) (emphasis omitted)


                                   11
  (citation omitted); Cortese v. Cortese, 176 P.3d 1064, 1066-67

  (Mont. 2008) (holding under similar Montana statute that

  maintenance terminates by operation of law on the remarriage of

  the recipient party, even if the separation agreement contains a

  nonmodification clause, because an express provision that

  maintenance will not terminate is required); cf. Williams, ¶¶ 12-21

  (requiring that separation agreement language “expressly or by

  clear implication provide that the payments will continue after the

  death of the obligor”).

¶ 21   We further conclude that the particular separation agreement

  language used by the parties here is insufficiently clear, even under

  Parsons, to require husband to continue paying wife maintenance

  after her remarriage. In Parsons, the agreement stated that

  maintenance was nonmodifiable “by any court,” but went on to

  state that “[t]he payment of maintenance to [wife] shall not be

  subject to increase, or decrease, or extension due to change of

  economic circumstances of either party or for any other reason.” 30

  P.3d at 868 (emphasis added). In contrast, the maintenance

  section of the agreement in this case provides that maintenance “is

  contractual in nature and shall be non-modifiable for any reason


                                   12
  whatsoever by the Court.” But the second phrase that appeared in

  the Parsons agreement — providing that the maintenance cannot be

  modified based on a change in economic circumstances “or for any

  other reason” — is absent.

¶ 22   This omission is crucial to our analysis because, under the

  statute, husband’s obligation to pay wife maintenance

  automatically terminates on her remarriage without any action by

  the court — that is, by operation of law. See § 14-10-122(2)(a)(III);

  Spratlen, 30 Colo. App. at 94, 491 P.2d at 610. The qualifier “by

  the court” suggests that the parties intended that maintenance

  would not be subject to a motion to modify under section 14-10-

  122(1)(a) based on substantial and continuing changed

  circumstances. But it does not follow that the automatic

  terminating events in section 14-10-122(2)(a) — which require no

  action by the court — are inapplicable.

¶ 23   Wife argues, however, that the “miscellaneous” section of the

  agreement suggests otherwise. This section states that if there is

  any fraud, misstatement, or omission in the parties’ financial

  affidavits, the innocent party will have the right to return to court

  for amended orders concerning all agreement provisions “except for


                                    13
  the maintenance provisions which are expressly non-modifiable.”

  However, any modification based on fraud or nondisclosure by a

  party would not be automatic, or “by operation of law,” as under

  section 14-10-122(2)(a) but rather would require action “by the

  court.” See C.R.C.P. 60(b)(1). Thus, prohibiting any such

  modifications is consistent with the agreement’s maintenance and

  modification provisions and also with applying section 14-10-

  122(a)(III) on wife’s remarriage.

¶ 24   In sum, we conclude that the magistrate and district court

  erred by interpreting the parties’ separation agreement to require

  husband to continue paying wife maintenance after her remarriage

  despite the automatic termination on remarriage provision of

  section 14-10-122(2)(a)(III).

                             III.     Conclusion

¶ 25   The order is reversed, and the case is remanded to the district

  court with instructions to declare that husband’s obligation to pay

  wife maintenance terminated on her remarriage pursuant to section

  14-10-122(2)(a)(III) and to determine the amount she must

  reimburse him accordingly.

       JUDGE J. JONES and JUDGE JOHNSON concur.


                                       14